Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “API” is an acronym.  Please change to “Application Programming Interface (API)”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “RESTful” is an acronym.  Please change to Representational State Transfer (RESTful).  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “API” is an acronym.  Please change to “Application Programming Interface (API)”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “RESTful” is an acronym.  Please change to Representational State Transfer (RESTful).  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “API” is an acronym.  Please change to “Application Programming Interface (API)”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “RESTful” is an acronym.  Please change to Representational State Transfer (RESTful).  Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 6/20/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.SC. 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see pages 7-10, filed 6/20/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.SC. 103 rejection of claims 1-20 has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697